Citation Nr: 1760822	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1992 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the case to the RO for additional development.  

In an October 2015 rating decision, service connection was granted for internal derangement of the right knee and left knee.  This represents a full grant of the benefits sought with respect to those issues.  

In February 2017, the Board determined that an advisory expert medical opinion was required from a Veteran's Health Administration (VHA) orthopedist to assist in a determination with respect to service connection for hip disabilities.  See 38 C.F.R. § 20.901.   The orthopedist's opinion was received in May 2017.  In August 2017, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  The Veteran's representative submitted a brief in October 2017.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability did not have its onset during service, or within the initial year after separation, and is not otherwise related to service or any service-connected disability.  

2.  The Veteran's current right hip disability did not have its onset during service, or within the initial year after separation, and is not otherwise related to service or any service-connected disability.  

3.  The Veteran's current left hip disability did not have its onset during service, or within the initial year after separation, and is not otherwise related to service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II.  Analysis

A.  Cervical Spine

The Veteran seeks service connection for a cervical spine disability, including as secondary to service-connected disabilities, to include a gait disturbance due to residuals of an inferior pubic ramus stress fracture; degenerative joint disease of the lumbar spine; stress fracture residuals of the right medial tibial plateau; shortening of the right lower extremity; and/or internal derangement of the right and left knee.  She maintains that she has experienced cervical spine pain since service and that the disability is a result of injuries sustained during service, to include multiple stress fractures and/or related to service-connected disability.  

The November 1991 service entrance examination report shows that the spine and musculoskeletal system were normal.  Service treatment records are negative for complaints or findings of cervical spine pain.  In addition, the February 1994 separation examination report shows that the spine and musculoskeletal system were normal.  On the accompanying Report of Medical History at separation, she denied having swollen or painful joints and arthritis, rheumatism, or bursitis.  

Although a December 2011 private record reflects a diagnosis of cervical myofascial pain in October 1997, and the impression of VA x-ray examination in November 2006 was mild cervical spondylosis, no etiological opinion was expressed.  In addition, and although private records in May 2010 reflect the impression of x-ray examination of the cervical spine in February 2008 was marked straightening of the normal cervical lordosis, and minimal concentric disc bulge at C5-6 with no significant spinal canal narrowing was noted in March 2008, a January 2010 VA treatment record notes that the impression of magnetic resonance imaging (MRI) of the cervical spine was negative in July 2009.  Regardless, no opinion relating a cervical spine disorder to service was provided.  

The Board notes that although a May 2010 private record reflects an impression of cervical degenerative disc disease and cervical radiculopathy in November 2009, and the April 2012 VA examination report reflects a diagnosis of degenerative disc disease of the cervical spine, no etiological opinion was provided.  

Against this background is the January 2013 VA examiner's determination that the Veteran's degenerative cervical spondylosis is not related to service.  It was noted that cervical spine degenerative spondylosis is a stand-alone entity neither due to nor aggravated by service, and it was attributed to the progression of age.  

To the extent that the Veteran challenges the qualifications of the January 2013 VA examiner in her March 2013 submission, in the absence of a specific allegation outlining why a specific examiner is not competent to conduct a medical examination or provide a medical opinion, VA examiners are presumed to be competent.  Parks v. Shinseki, 786 F.3d 581, 585 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  This presumption of competence is still in effect and the United States Supreme Court has declined to review it.  See Mathis v. Shulkin, 137 S. Ct 1994 (2017) (denying writ of certiorari to review the presumption of competence of VA examiners).  

In any case, the January 2013 VA examination report is signed by a physician at a VA Medical Center.  The Board finds that this is a sufficient qualification for conducting the January 2013 VA examination and accords the results sufficient probative weight for consideration with respect to the etiology of the Veteran's cervical spine disability.  

Moreover, and consistent with the January 2013 VA opinion, is the October 2015 VA examination report in which the examiner determined that it is less than likely that the Veteran's cervical spine degenerative disc disease is related to service, or was caused or aggravated by service-connected disability.  The examiner noted that a tibial plateau stress fracture and/or pubic ramus stress fracture would not be expected to have any bearing on the cervical spine as there is no anatomical relationship between them.  The examiner added that even if the condition was so severe so as to cause an alteration in gait/mechanics of ambulation, such would still have no bearing on the cervical spine as it is not involved in ambulation.  

In addition, the examiner noted that although in severe instances of degenerative changes in weight-bearing joints causing an alteration in gait, there can be an association with similar degenerative changes in contralateral weight bearing joints or the weight bearing axial skeleton, current medical principles do not support that lumbar spine degenerative joint disease progresses caudally, particularly given that the cervical spine is not involved in ambulation or in significant weight bearing.  For similar reasons, it was noted that leg length discrepancy would not be expected to lead to, cause, or have any bearing on, the cervical spine.  

The Board notes that SSA records associated with the file in February 2013, include the February 2012 SSA determination and associated records, which do not reflect a nexus between a cervical spine disability and service or service-connected disability.  Although the SSA records note the Veteran's assertion of disability due to back/neck pain, the determination reflects disability primarily due to multiple sclerosis and secondarily to a back disability.  The Board notes that a March 2013 private Disability Evaluation report attributed burning pain in the neck to neuropathy.  

In addition, and although the Veteran's March 2013 submission notes neck symptoms during service as a result of riding in track vehicles at high speeds in uneven terrain causing jerking and bouncing, as well as having been struck across the head/neck by an improperly secured weapon, she stated that she did not seek treatment in association with neck symptoms during service.  As noted above, the spine and musculoskeletal system were normal at separation.  In addition, the medical literature to which she cited, to include both her March 2013 and May 2010 submissions, is too general and/or inconclusive, and does not pertain specifically to the Veteran.  As such, the medical literature raises at best, only a speculative possibility of such a link.  See Sacks v. West, 11 Vet. App. 314 (1998).  

Although the Veteran's DD FORM 214 reflects that she was a medic during service, the record does not indicate that she is competent to offer medical diagnoses or opinions.  Further, there is no indication that the Veteran received medical training regarding cervical spine diseases.  Thus, as a lay witness, the Veteran is only competent to report on factors such as her medical history and observable symptomatology.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Stated differently, because identifying the potential causes of cervical spine disabilities, or determining whether a cervical spine disability has been aggravated by other disabilities is beyond the scope of lay observation, a determination as to the etiology of the Veteran's cervical spine disability is beyond the scope of lay observation and requires specialized training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of her cervical spine disability.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, the competent opinions of record outweigh the Veteran's assertion of entitlement to service connection, to include on the basis of a continuity of symptomatology, even if such a theory is intuitively plausible to a lay person.  The opinions outweigh the Veteran's contentions with respect to not only direct service connection, but also secondary service connection. 

The Board finds the January 2013 and October 2015 VA opinions to be persuasive and of the greatest probative value.  The VA examiners reviewed the claims file, and the October 2015 opinion is based on an accurate history and contains a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

In sum, a chronic cervical spine disability, to include arthritis, did not have its onset during service or within the initial year after separation.  In addition, the evidence weighs against a finding that any current cervical spine disability is related to service, to include as based on continuity of symptomatology, or that it is secondary to any service-connected disability.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a cervical spine disability is not warranted.  

B.  Hips

The Veteran seeks service connection for a right and left hip disability, including as secondary to service-connected disabilities, to include a gait disturbance due to residuals of an inferior pubic ramus stress fracture; degenerative joint disease of the lumbar spine; stress fracture residuals of the right medial tibial plateau; shortening of the right lower extremity; and/or internal derangement of the right and left knee.  She maintains that she has experienced bilateral hip pain since service and that these conditions are a result of injuries sustained during service, to include multiple stress fractures and/or are caused or aggravated by her service-connected disabilities.  

The November 1991 service entrance examination report shows that the lower extremities were normal.  A June 1993 service treatment record notes that Faber's test was negative.  The February 1994 separation examination report shows that the lower extremities and musculoskeletal system were normal.  On the accompanying Report of Medical History, she denied having arthritis and swollen or painful joints.

The Board notes that although the October 2015 VA hip examination report notes no actual hip pathology but instead, referred hip pain from her service-connected pubic ramus stress fracture residuals with overlapping pain from her service-connected lumbar spine disability, a February 2011 VA report of x-ray examination notes degenerative changes of both hips, and Social Security Administration (SSA) records associated with the file in February 2013, include a February 2012 medical report noting degenerative joint disease of the left hip.  

The Board notes that the February 2012 SSA determination and associated records do not reflect a nexus between any hip disability and service or service-connected disability.  Although the SSA records note the Veteran's assertion of disability due to disorders to include osteoarthritis in the left hip, the determination reflects disability primarily due to multiple sclerosis and secondarily to a back disability.   

The Board notes that although the record reflects sacroiliac involvement, the Veteran is service connected for a lumbar spine disability and the lumbar spine and sacroiliac joints are considered as one anatomical segment for rating purposes.  38 C.F.R. § 4.66.  

The January 2013 VA examiner determined that the Veteran's degenerative osteoarthritis of the bilateral hips is not related to service or a result of service-connected inferior pubic ramus stress fracture residuals and/or low back pain with degenerative joint disease.  The examiner's rationale for this opinion was that medical literature was silent for any mechanism by which a fracture of the pubic ramus may cause or aggravate degenerative osteoarthritis of the hip joints, noting a high incidence of osteoarthritis by the age of 50.  The examiner also stated that there was a substantial interval between the original precipitating event and medical treatment and that these conditions were stand-alone entities neither adjunct to nor aggravated by her service-connected inferior pubic ramus stress fracture residuals, right medial tibial plateau stress fracture residuals, and/or low back pain with degenerative joint disease.  

To the extent that the Veteran challenges the qualifications of the January 2013 VA examiner in her March 2013 submission, in the absence of a specific allegation outlining why a specific examiner is not competent to conduct a medical examination or provide a medical opinion, VA examiners are presumed to be competent.  Parks v. Shinseki, 786 F.3d 581, 585 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  This presumption of competence is still in effect and the United States Supreme Court has declined to review it.  See Mathis v. Shulkin, 137 S. Ct 1994 (2017) (denying writ of certiorari to review the presumption of competence of VA examiners).  In any case, the January 2013 VA examination report is signed by a physician at a VA Medical Center.  The Board finds that this is a sufficient qualification for conducting the January 2013 VA examination.  

Moreover, the May 2017 VHA opinion concludes that it is less than likely that any right or left hip disability, to include arthritis, had its onset during service or within the initial year after separation.  In addition, it was determined to be less than likely that any right or left hip disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include residuals of an inferior pubic ramus stress fracture; degenerative joint disease of the lumbar spine; stress fracture residuals of the right medial tibial plateau; shortening of the right lower extremity; and internal derangement of the right and left knee.  

The opinion notes that inferior pubic rami fractures do not affect or impact the stability of the pelvic ring, and do not cause any associated injury to the hip joint (acetabular-femoral).  In addition, inferior pubic rami fractures, especially stress fractures, were noted to be stable and treated non-operatively, with symptomatic conservative care and an expectation of normal bony fracture healing.  Thus, it was determined that the Veteran's inferior pubic ramus fracture residuals are not an etiologic cause of her degenerative hip joint disease.  

In addition, the opinion states that according to the American Medical Association (AMA) Guides to the Evaluation of Disease and Injury Causation, the etiology of any hip disability is unrelated to bilateral knee internal derangement or back degenerative disease, noting that although the cause of degenerative disease of the back is multi-factorial, those factors do not include residuals of stress rami fractures.  Further, the opinion states that unless the right lower extremity shortening is equal to or greater than 2.5 cm as compared to the contra lateral side, any residuals of hip joint injury are not caused or aggravated by shortening of the right lower extremity.  

The Board notes that although the Veteran's DD FORM 214 reflects that she was a medic during service, the record does not indicate that she is competent to offer medical diagnoses or opinions.  Further, there is no indication that the Veteran received medical training regarding hip diseases.  Thus, as a lay witness, the Veteran is only competent to report on factors such as her medical history and observable symptomatology.  See Layno, supra.  Stated differently, because identifying the potential causes of hip disabilities, or determining whether a hip disability has been aggravated by other disabilities is beyond the scope of lay observation, a determination as to the etiology of the Veteran's right and left hip disabilities is beyond the scope of lay observation and requires specialized training.  See Jandreau, supra.  

As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of her hip disabilities.  See 38 C.F.R. § 3.159(a)(1).  Moreover, and notwithstanding lay statements, to include a March 2010 submission from the Veteran's ex-husband to the effect that she sustained hip injuries during service, as detailed above, the competent opinions of record weigh against a finding that the Veteran's right or left hip disability had its onset during service or within the initial year after separation or that a right or left hip disability is otherwise related to service or any service-connected disability.  

In that regard, the opinion rendered by the VHA expert, a VA orthopedist, constitutes such competent medical evidence.  The opinion is unequivocal, consistent with the record, and supported by the evidence of record, and thus, the Board finds the opinion is probative evidence against the Veteran's claims.  That is, the expert medical evidence outweighs the Veteran's assertion of entitlement to service connection, to include on the basis of a continuity of symptomatology, even if such a theory is intuitively plausible to a lay person.  The opinion outweighs the Veteran's contentions with respect to not only direct service connection but also secondary service connection.  

In sum, the Board finds the VHA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contains a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The preponderance of the evidence is against the claims of service connection for a right hip or left hip disability; there is no doubt to be resolved.  Thus, service connection for a right hip disability and a left hip disability is not warranted.  



ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


